                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                             SPARTANBURG DIVISION

MTJH, a minor by and through his mother          ) Civil Action No. 7:19-981-BHH
and guardian, Tosha Jeter-Hillstock,             )
                                                 )
                                    Plaintiff,   )
                                                 )
                   vs.                           )          OPINION AND ORDER
                                                 )
Spartanburg County District 7,                   )
McCarthy Teszler School,                         )
                                                 )
                        Defendant.               )
_________________________________                )

      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Jacquelyn D. Austin made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On May 8, 2019, the

Magistrate Judge issued a Report and Recommendation (“Report”) recommending that this

case be dismissed without issuance and service of process. (ECF No. 18.) The Magistrate

Judge advised Plaintiff of the procedures and requirements for filing objections to the

Report. No objections were filed.

                                 STANDARD OF REVIEW

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility for making a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The

Court must make a de novo determination of those portions of the Report, or specified

proposed findings or recommendations to which specific objection is made. 28 U.S.C. §

636(b)(1)(C). The Court may accept, reject, or modify, in whole or in part, the Report or

may recommit the matter to the Magistrate Judge with instructions. Id. In the absence of
a timely filed objection, a district court need not conduct a de novo review, but instead must

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). De novo review is also “unnecessary in . . . situations when a party makes general

and conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982).

         Plaintiff filed no objections and the time for doing so expired on May 28, 2019.1 In

the absence of objections to the Magistrate Judge’s Report, this Court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983). Rather, the Court need only satisfy itself that there is no clear

error on the face of the record. Diamond, 416 F.3d at 315.

         After thorough review of the Report, the record, and the applicable law, the Court

finds no error. The Court agrees with the Magistrate Judge that Plaintiff’s claims are

subject to summary dismissal. Accordingly, the Report is adopted and incorporated herein

by reference. This action is dismissed without issuance and without service of process

because the Court finds that Plaintiff cannot cure the defects in her complaint by

amendment. (See ECF No. 18 at 6-7.)

         IT IS SO ORDERED.

                                                         s/Bruce H. Hendricks
                                                         United States District Judge
May 31, 2019
Charleston, South Carolina

         1
             May 27, 2019 was Memorial Day, and the Court was closed.
                                          *****

                           NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to Rules 3

and 4 of the Federal Rules of Appellate Procedure.
